*328MEMORANDUM **
Jorge Carlos Palma-Maldonado, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s order denying his application for adjustment of status. We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law in removal proceedings, Molina v. INS, 293 F.3d 1089, 1093 (9th Cir.2002), and we deny the petition for review.
The agency properly concluded that Pal-ma-Maldonado was statutorily ineligible for adjustment of status under 8 U.S.C. § 1255 by virtue of overstaying his 1999 voluntary departure order. See 8 U.S.C. § 1229e(d); Granados-Oseguera v. Mukasey, 546 F.3d 1011, 1016 (9th Cir.2008) (per curiam) (explaining that petitioner could no longer rely on “exceptional circumstances” to excuse failure to voluntarily depart). The agency also properly concluded that Perez-Gonzalez v. Ashcroft, 379 F.3d 783 (9th Cir.2004), did not waive the bar to adjustment of status for overstaying a voluntary departure order.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.